IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                     )
                                      )
      v.                              )     ID Nos. 1409004992
                                      )             1409006424
SHUKRI THOMAS,                        )
                                      )
      Defendant.                      )

                          Submitted: December 19, 2020
                           Decided: December 30, 2020

                       Upon Motion of Shukri Thomas
           for Appointment of Counsel to Pursue Postconviction Relief
                                 GRANTED

                                    OPINION




Shukri Thomas, self-represented litigant.
Allison J. Abessinio, Esquire, Abolore J. Oshodi, Esquire, Valerie Hall Farnan,
Esquire, Department of Justice, Wilmington, Delaware, Attorneys for the State of
Delaware.


Rocanelli, J.
      Shukri Thomas is a member of our community who suffers from severe and

persistent mental illness.1   When Shukri Thomas is compliant with treatment,

faithfully taking his medication as prescribed, he radiates exuberance and self-

assurance, channeling his positivity and enthusiasm into making music. When

Shukri Thomas stops taking his mental health medication as prescribed, his mood

plummets, he quickly decompensates, he self-medicates with street drugs and

alcohol, he experiences psychosis, and he often becomes violent.2 Over the years,

with each psychotic episode and resulting decompensation, Shukri Thomas’s

baseline functioning has decreased and his mental health has worsened. Shukri

Thomas’s mental health has been the most stable, for the longest periods of time,

when he is in a highly structured setting, such as the Delaware Psychiatric Hospital

(“DPC”)3 or a correctional facility. In the community, even when assigned to the

highest level of outpatient care, Shukri Thomas becomes non-compliant with his



1
   Shukri Thomas’s mental health is affected by many factors, including
schizophrenia, psychosis, anxiety, substance abuse, traumatic brain injury,
disordered mood and trauma. State v. Thomas, Nos. 1409004992, 1409006424 &
170401286, at 34–35, 40–41 (Del. Super. June 4, 2019) (TRANSCRIPT)
[hereinafter “Thomas Involuntary Inpatient Commitment Hearing June 2019”].
2
  Individuals with schizophrenia may display a variety of symptoms including
hallucinations, delusions, thought disorders and movement disorders. Coy C.
Morgan, Three Generations of Injustice are Enough: The Constitutional
Implications Resulting From the Criminalization of the Mentally Ill, 25 S.U.L. REV.
29, 70 (2017).
3
  DPC is the only state-operated inpatient psychiatric facility in Delaware.


                                         1
prescribed medications, abuses various substances, experiences psychosis and

becomes violent.4 However, other than at DPC or in a correctional facility, a highly

structured setting for someone with Shukri Thomas’s needs is unavailable in

Delaware.

      Currently, Shukri Thomas is incarcerated pursuant to a Sentencing Order

dated October 21, 2019. This Court exercised its discretion to impose a lengthy



4
   According to Daniel Grimes, M.D. (“Dr. Grimes”), who was the treating
psychiatrist for Shukri Thomas at DPC, there are many barriers to successful
treatment for Shukri Thomas and many precipitating causes for the psychotic
episodes which Shukri Thomas experiences. Dr. Grimes explained, as follows:
      . . . based on the records it appears that very frequently there will be a
      period of agitation that will occur where there may be threatening
      violence towards other people. And there’s a number of precipitants
      that caused that for one admission versus another, as best as I can
      determine. In some instances, there has been illicit drug abuse, cocaine,
      marijuana and other drugs of choice. In other cases there was no drug
      use. In some cases there was noncompliance with prescribed
      medication. In other cases there was compliance yet there were
      incidents of violence and there were mental health symptoms. There
      [are] a number of factors that appear to be ongoing here: One is
      schizophrenia, one is substance abuse, another is a history of traumatic
      brain injury, another factor is a history of having been a victim of abuse
      himself, and then one more has been a propensity towards violence. . .
      . [B]ecause there are so many factors involved, it could be any one of
      these precipitants that could lead to future symptoms, drug use,
      noncompliance with medication, social factors such as the people he
      comes into contact with, and then also with schizophrenia, the
      symptoms do tend to wax and wane, and even from day to day it’s not
      always possible to predict whether or not someone will develop
      symptoms of schizophrenia from day to day.
Thomas Involuntary Inpatient Commitment Hearing June 2019, Nos. 1409004992,
1409006424 & 170401286, at 40–41.

                                         2
sentence of total confinement because an alternative highly structured residential

setting for long-term effective treatment and supervision was unavailable in

Delaware. Accordingly, the Court reluctantly concluded that a lengthy prison term

was the only long-term placement option which would protect the community from

violence by Shukri Thomas and was also the most humane option for Shukri

Thomas. Specifically, short-term civil commitment resulted in a revolving door of

stabilization, followed by release to the community, followed by decompensation

and culminating in violence. Thus, incarceration was not only the safest option for

the community but incarceration was also more stabilizing for Shukri Thomas who

experienced a steady deterioration in baseline functioning with each damaging

cycle.5

      Postconviction relief is a “collateral remedy which provides an avenue for

upsetting judgments that otherwise have become final.”6 As a self-represented

litigant, Shukri Thomas filed a motion for postconviction relief pursuant to Rule 61

of the Superior Court Rules of Criminal Procedure, and also filed a motion for

appointment of counsel to pursue postconviction relief. Typically, appointment of



5
  With each psychotic episode, Shukri Thomas’s baseline deteriorated more and
more. “The Court: . . . with each psychotic episode, [Shukri Thomas’s] baseline
actually deteriorates, so that it takes more medication to stabilize him.” State v.
Thomas, Nos. 1409004992 & 1409006424, at 20 (Del. Super. Oct. 21, 2019)
(TRANSCRIPT) [hereinafter “Thomas Sentencing Hearing Oct. 2019”].
6
  Flamer v. State, 585 A.2d 736, 745 (Del. 1990).

                                         3
counsel is not available where, as here, the conviction results from a guilty plea.

However, because the Court finds there are specific exceptional circumstances,

counsel shall be appointed so that Shukri Thomas will have a meaningful

opportunity for collateral attack on his conviction and sentencing.

Challenges to Institutional Treatment of Persons Suffering with Mental Illness

      A major upheaval in the standard of care for persons with mental illness was

spurred by the United States Supreme Court’s decision in Olmstead, in which the

Court applied the anti-discrimination provision contained in the Americans with

Disabilities Act (“ADA”) to treatment of persons with mental illness.7 Specifically,

the Court addressed whether “the proscription of discrimination may require

placement of persons with mental disabilities in community settings rather than in

institutions” and answered with a “qualified yes.”8 According to Olmstead, “States

are required to provide community-based treatment for persons with mental

disabilities when the State’s treatment professionals determine that such placement

is appropriate, the affected persons do not oppose such treatment, and the placement

can be reasonably accommodated, taking into account the resources available to the

State and the needs of others with mental disabilities.”9 The Olmstead Court also

emphasized that the ADA “stated in aspirational terms that ‘[t]he treatment, services,


7
  See Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999).
8
  Id. at 587.
9
  Id. at 607.

                                          4
and habilitation for a person with developmental disabilities . . . should be provided

in the setting that is least restrictive of the person’s personal liberty.’” 10 On the other

hand, Olmstead did not categorically prohibit long-term inpatient care.

       Almost ten years after the issuance of Olmstead, in 1997, the United States

Department of Justice (“USDOJ”) launched an investigation into the treatment by

Delaware of individuals with mental illness who were institutionalized in DPC.11

The investigation lasted three years and concluded with an assessment that was

critical of Delaware’s compliance with the ADA. Based on the findings, the USDOJ

filed a lawsuit in the United States District Court for the District of Delaware

challenging Delaware’s institutionalization of persons with mental illness.12 This

lawsuit was resolved with a settlement agreement to implement the redesign of

Delaware’s mental health system (“USDOJ/DE Settlement Agreement”).13 As part


10
   Id. at 599 (omission in original) (quoting 42 U.S.C. § 6010(2) (1976 ed.)).
11
   “For many decades, the majority intensive services for persons with [serious and
persistent mental illness] were in an institutional setting. There were community
services, but as a general rule people with the most severe disability were served in
an institutional setting.” DIV. OF SUBSTANCE ABUSE & MENTAL HEALTH, FOURTH
PROGRESS REPORT ON IMPLEMENTATION OF THE SETTLEMENT AGREEMENT BETWEEN
THE U.S. DEPARTMENT OF JUSTICE AND THE STATE OF DELAWARE 20 (June 2016),
https://dhss.delaware.gov/dhss/dsamh/files/Fourth_DOJ_DE_Report_062416.pdf
[hereinafter “Fourth Progress Report”].
12
   See Compl., United States v. Delaware, No. 11-591 (Del. D. filed July 6, 2011),
https://www.justice.gov/sites/default/files/crt/legacy/2011/11/02/DE_MH_Complai
nt_7-6-11.pdf.
13
   See Settlement Agreement, United States v. Delaware, No. 11-591 (Del. D. filed
July 6, 2011), https://www.ada.gov/delaware.htm. “The Settlement Agreement
specified five target areas – crisis services, intensive support services, housing,

                                             5
of the USDOJ/DE Settlement Agreement, Delaware agreed to augment its services

to keep individuals with mental illnesses out of institutions, create additional

community-based support systems, and reform conditions at DPC.

      By design, the USDOJ/DE Settlement Agreement reduced the number of

individuals with mental illness in Delaware who were institutionalized, and replaced

institution-based services with community-based services.14              Delaware has

interpreted the USDOJ/DE Settlement Agreement to prohibit long-term inpatient

treatment for mental illness. As a result, long-term inpatient treatment for mental

illness is not available in Delaware. DPC, Delaware’s only state-operated inpatient

psychiatric facility in Delaware, provides acute inpatient psychiatric treatment, but

not long-term inpatient treatment.15 While Delaware acknowledges that “[t]reatment

is never ‘one size fits all[,]’”16 the unavailability of long-term inpatient treatment in

Delaware suggests otherwise.        While the USDOJ/DE Settlement Agreement

addressed institutionalizing too many people, Delaware now fails to provide a




supported employment and rehabilitation services, and family and peer supports.”
Fourth Progress Report, supra note 11, at 3.
14
   Id. at 20–21.
15
   DPC is part of the Division of Substance Abuse and Mental Health (“DSAMH”),
which is a division of Delaware Health and Social Services (“DHSS”). According
to DHSS, “short-term acute inpatient care” is “intended to help stabilize clients and
discharge them back into the community within 14 days.” Id. at 28.
16
   Id. at 21.

                                           6
humane institutional setting for those few citizens who need long-term inpatient

treatment.

      Despite best intentions, therefore, deinstitutionalization has trapped many

citizens with mental illness in a revolving door of commitment, discharge from

commitment, homelessness, substance abuse, crime and incarceration.17 Shukri

Thomas is one of our citizens trapped in this revolving door. Prisons have become

America’s de facto mental institutions,18 including in Delaware19 and, as addressed

herein, for Shukri Thomas.20


17
   See Morgan, supra note 2, at 33 n.20.
18
   Id. at 31.
19
    Inmate mental health services are addressed in Policy Number F-03 of the
Department of Correction (“DOC”), approved June 19, 2020. See Delaware
Department of Corrections Bureau of Healthcare Substance Abuse and Medical
Health Services No. F-03 (amended effective June 19, 2020),
https://doc.delaware.gov/assets/documents/policies/policy_11-F-03.pdf.          Inmate
medical and mental health care services in Delaware had been the subject of a
Memorandum of Understanding between the DOC and USDOJ signed on December
30, 2006 and amended on December 30, 2009. DOC was released from monitoring
as of December 31, 2012. DOC’s Bureau of Correctional Healthcare Services was
created in response to the need for improvements in inmate care. See Press Release,
Department of Correction Released from AMOA on Inmate Medical & Mental
Health        Care     Services      with      USDOJ        (Dec.      31,       2012),
https://doc.delaware.gov/assets/documents/newsroom/2012/12press1231.pdf.
20
   During the entire six-year period of court supervision for the charges arising from
Shukri Thomas’s arrests on September 7, and 9, 2014 until he was sentenced by the
Court for violations of probation on October 21, 2019 – Shukri Thomas lived in the
community for less than six months, specifically for 149 days. 10/12/2016–
10/27/2016 (15 days); 11/9/2016–12/20/2016 (41 days); 3/29/2017–4/17/2017 (20
days); 2/3/2018–3/27/2018 (53 days); 11/16/2018–12/2/2018 (17 days). For the
balance of that six-year period, Shukri Thomas was either confined at Howard R.
Young Correctional Institution (nearly 2.5 years, specifically 938 days), or he was

                                          7
                          Criminalization of Mental Illness

           On September 7, 2014, Shukri Thomas was arrested when police found him

walking on Interstate 95, shirtless, not carrying a light, and in possession of crack

cocaine. When stopped by the police, Shukri Thomas reported that he was on his

way to California.21 In connection with this incident, Shukri Thomas was charged

with aggravated possession of cocaine (a violent felony), as well as misdemeanor

criminal impersonation and the violation of walking on the highway without a

light.22

       At the time of this arrest, Shukri Thomas had stopped taking his prescribed

mental health medication and was abusing street drugs. He was charged and

released. At this point, Shukri Thomas had begun a downward spiral, and his

criminal behavior escalated. Two days after his release for the first arrest, on

September 9, 2014, Shukri Thomas was arrested for more serious charges, including


at DPC pursuant to civil commitment or confined in DPC’s Mitchell Building.
9/9/2014–8/4/2015 (330 days); 7/5/2016–7/18/2016 (14 days) 4/18/2017–2/3/2018
(292 days); 3/27/2018–11/16/2018 (235 days); 12/2/2018–2/6/2019 (67 days).
21
    See Thomas Involuntary Inpatient Commitment Hearing June 2019, Nos.
1409004992, 1409006424 & 170401286, at 31 (“Counsel for Shukri Thomas:
[Shukri Thomas was] walking down I-95 with 2 grams of crack cocaine . . . telling
the police officer he’s going to California.”). Id.
22
   See 21 Del. C. § 4148 (“No pedestrian shall walk upon any roadway or shoulders
of any roadway of this State that is used for motor or vehicle traffic, beyond the
corporate limits of any city or town, without carrying a lighted lantern, lighted
flashlight or other similar light or reflector type device during the period of time
from sunset to sunrise and at any other time when there is not sufficient light to
render clearly visible any person or vehicle on the highway.”).

                                          8
Robbery in the First Degree (a violent felony).23 This time, Shukri Thomas was

detained.

      A competency evaluation was ordered by the Court on September 23, 2014

for a determination of whether Shukri Thomas was competent to stand trial. The

Court received a report from DPC on December 5, 2014 concluding that Shukri

Thomas was not competent to stand trial. Defense counsel and the State agreed to

accept DPC’s conclusion and elected not to present additional evidence for the

Court’s consideration. By Order dated January 14, 2015, the Court ruled that Shukri

Thomas was not competent to participate in the criminal proceedings.24 The Court


23
   According to the affidavit submitted by the arresting officer, Shukri Thomas
entered a small neighborhood market and “asked if he could get a drink.” The store
clerk reported that the unknown black male showed a penny and walked towards the
refrigerators. The male took a mango drink valued at $1.00 (one dollar) from the
refrigerator, displayed a brick from his sweatshirt pocket and left the store without
paying. The store clerks feared for their safety and contacted police. While the
police were investigating, Shukri Thomas returned to the store and was identified as
the person who took the mango drink. Video surveillance confirmed the report and
identification. Shukri Thomas was charged with Robbery First Degree for this
crime. See Officer’s Aff. Ex. A, Sept. 9, 2014.
24
   The Delaware Criminal Code provides:
       (a) Whenever the court is satisfied, after hearing, that an accused
       person, because of mental illness or serious mental disorder, is unable
       to understand the nature of the proceedings against the accused, or to
       give evidence in the accused's own defense or to instruct counsel on the
       accused's own behalf, the court may order the accused person to be
       confined and treated in the Delaware Psychiatric Center until the
       accused person is capable of standing trial. However, upon motion of
       the defendant, the court may conduct a hearing to determine whether
       the State can make out a prima facie case against the defendant, and if
       the State fails to present sufficient evidence to constitute a prima facie

                                         9
also ordered that Shukri Thomas be transported to DPC “where he is to be confined

and treated, up to and including involuntary administration of medications deemed

psychiatrically appropriate by treating physicians, until he is capable of standing trial

and/or until such time as the Court deems appropriate.”25 After treatment at DPC,

by Order dated May 26, 2015, Shukri Thomas was deemed competent to participate

in the pending criminal proceedings.

      A plea agreement to resolve both sets of charges was negotiated by defense

counsel and the State.      On July 29, 2015, Shukri Thomas pleaded guilty to

Aggravated Possession of Cocaine in a Tier 4 Quantity and Robbery in the Second

Degree.26 At the time of his Guilty Plea, Shukri Thomas was stable because he had

been in a structured setting and was compliant with his prescribed mental health

medications.27 The Court addressed Shukri Thomas personally in open court and

determined that Shukri Thomas understood the nature of the charges and the


       case, the court shall dismiss the charge. This dismissal shall have the
       same effect as a judgment of acquittal.
       (b) When the court finds that the defendant is capable of standing trial, the
       defendant may be tried in the ordinary way, but the court may make any
       adjustment in the sentence which is required in the interest of justice,
       including a remission of all or any part of the time spent in the Psychiatric
       Center.
11 Del. C. § 404.
25
   State v. Thomas, No. 1409006424, Vavala, Comm’r (Del. Super. Jan. 14, 2015).
26
   Each of these crimes is a violent felony pursuant to 11 Del. C. § 4201(c).
27
   The Court’s Order dated January 14, 2015 required medication to be administered
without consent if Shukri Thomas declined to take prescribed medications
voluntarily.

                                           10
maximum possible penalties provided by law.28 The Court found that the waiver by

Shukri Thomas of his constitutional trial rights was knowing, intelligent and

voluntary.29

      By Order dated July 29, 2015, Shukri Thomas was committed to the custody

of the Department of Correction (“DOC”) for a total of 20 years of incarceration,

with credit for time served. The term of confinement imposed by the Court was

suspended for involuntary inpatient civil commitment,30 followed by 2 years of

intensive community-based supervision. Accordingly, the Sentencing Order dated

July 29, 2015 contemplated that Shukri Thomas would be subject to inpatient civil

commitment before he would be released to the community. Consistent with this

Court’s July 29, 2015 Order, on August 4, 2015, Shukri Thomas was transferred




28
   Super. Ct. Crim. R. 11(c)(1).
29
   See Brown v. State, 984 A.2d 123 (Del. 2009) (finding the defendant’s plea was
made knowingly, voluntarily and intelligently based on the record of the plea
colloquy).
30
   Title 16, Chapter 50 of the Delaware Code codifies the process by which an
individual may be involuntary committed for mental health treatment. See 16 Del.
C. § 5001 et seq. The State, acting on behalf of the mental health provider must
prove that the person suffers from a mental health condition, they pose a danger to
themselves or others, the individual has declined voluntary treatment or lacks the
capacity to consent, and the proposed placement is the least restrictive alternative.
16 Del. C. § 5002. Involuntary commitment requires the Court to first find that
probable cause exists for the confinement and then to find, at a subsequent hearing,
that the State has established clear and convincing evidence for the commitment.

                                         11
from the so-called “criminal side” of DPC in the Mitchell Building31 to the so-called

“civil side” of DPC.32 The placement at DPC was consistent with the argument of

defense counsel that psychiatric hospitalization was more appropriate than total

confinement in a prison setting. Moreover, per the Order dated July 29, 2015, Shukri

Thomas would not be released from DPC until he was assigned a Community Re-

Integration Support Program (“CRISP”) multidisciplinary team providing in-home

comprehensive services including psychiatric and medical care, substance abuse

treatment, 24-7 crisis management, daily living assistance and help to obtain and

keep housing.33 In addition, Shukri Thomas would be closely supervised in the

community by a probation officer and in Mental Health Court (“MHC”).

      Over the many years that Shukri Thomas was supervised in MHC, scores of

hearings were conducted. The hearings highlighted Shukri Thomas’s need for long-



31
   DPC’s Jane E. Mitchell Building is a 42-bed forensic psychiatry unit. It is a locked
facility for persons in the custody of the DOC, including persons charged with
crimes and awaiting psychiatric evaluation pursuant to 11 Del. C. § 404; for persons
serving sentences pursuant to 11 Del. C. §§ 405, 406; and for persons found not
guilty by reason of insanity pursuant to 11 Del. C. § 403 or guilty but mentally ill
pursuant to 11 Del. C. § 408. It is the equivalent of total confinement in a DOC
Level 5 correctional facility.
32
   DPC provides acute inpatient psychiatric treatment for persons who are subject to
civil commitment.
33
   Pursuant to 16 Del. C. § 5018(b), a “written continuing care plan” is required and
must include “identification of available support services and provider linkages
necessary to meet the assessed needs[] and identification and a timetable of discrete,
predischarge activities necessary to promote the patient’s successful transition to the
community-based services system or to another appropriate post-discharge setting.”

                                          12
term treatment and compliance with prescribed medications. The Court and MHC

team wrestled with the challenges created when Shukri Thomas was transferred from

one facility to another and between various facilities and the community. For

example, the treatment providers at each venue used a different formulary,

prescribing a different version of various medications, each with different side

effects and varying levels of effectiveness.34 In addition, the Court convened

countless meetings of Shukri Thomas’s multidisciplinary treatment team in an effort

to secure effective treatment in the least restrictive setting.35 These efforts included

status conferences, hearings on violations of probation36 and involuntary inpatient

civil commitment hearings.37




34
   “The Court: [Shukri Thomas’s] treatment needs are so highly specialized and he
is so sensitive to the medication that we really fail him and fail the community when
we [change his medications at different facilities].” Thomas Involuntary Inpatient
Commitment Hearing June 2019, Nos. 1409004992, 1409006424 & 170401286, at
21.
35
    See Olmstead, 527 U.S. at 599 (stating that individuals with developmental
disabilities should be provided a setting that is least restrictive of the person’s
personal liberty).
36
    Shukri Thomas was found in violation of probation on at least six separate
occasions between July 2016 and October 2019. Shukri Thomas failed to comply
with the terms and conditions of probation on many more than six occasions during
this time period but, urged to consider lesser sanctions by counsel for Shukri
Thomas, the State, Probation & Parole and the Court agreed that graduated sanctions
should be utilized whenever possible.
37
   Pursuant to 16 Del. C. § 5011(d), “the court must convene a hearing . . . at least
once every 3 months to review whether continued involuntary inpatient treatment is
necessary.”

                                          13
      During much of this time period, Shukri Thomas remained at DPC pursuant

to a court order of involuntary inpatient commitment. However, DPC took the

position that Shukri Thomas must transition to the community once stable.38

According to DPC, discharge was required because Shukri Thomas no longer

satisfied the criteria for involuntary hospitalization pursuant to the emergency

detention, provisional admission or involuntary commitment.39          Therefore, in

anticipation of his release from DPC, the focus was on Shukri Thomas’s gradual re-

integration to the community from DPC, starting with release from DPC to the

community on day passes while supervised by his CRISP team and progressing to

weekend passes.40

      The short-term goals of civil commitment did not provide the long-term

support needed by Shukri Thomas, whose mental status became increasingly

destabilized as efforts to reintegrate him into the community intensified.        For

example, it was reported to the Court by Probation & Parole that Shukri Thomas had

police contact on February 13, 2019 as the result of a verbal altercation while in the

community on a day pass. Shukri Thomas admitted he had been using alcohol,


38
    Thomas Involuntary Inpatient Commitment Hearing June 2019, Nos.
1409004992, 1409006424 & 170401286, at 15; State v. Thomas, Nos. 1409004992
& 1409006424, at 6 (Del. Super. Aug. 20, 2019) (TRANSCRIPT) [hereinafter
“Thomas Violation of Probation Hearing Aug. 2019”].
39
   16 Del. C. § 5018(a).
40
    Thomas Violation of Probation Hearing Aug. 2019, Nos. 1409004992 &
1409006424, at 50–51.

                                         14
which was a violation of a condition of probation. In addition, at DPC on March 31,

2019, Shukri Thomas assaulted another patient.

      The final civil commitment hearing took place on June 4, 2019. The Court

expressed its serious concerns that the treatment provided for Shukri Thomas had

been inconsistent, ineffective and had not been provided in the least restrictive

setting. The Court expressed frustration that each DPC commitment was merely

long enough for Shukri Thomas to be stabilized and that, promptly upon

stabilization, the State of Delaware took the position that he must be released.41

Once released to the community, Shukri Thomas would stop taking his medications,

destabilize, decompensate, start taking street drugs and using alcohol, and become

violent. Although the State claims to recognize that “[t]he Supreme Court in

Olmstead [sic] did not mandate community treatment if such treatment is not

appropriate for a given individual,”42 with respect to Shukri Thomas, the State has

consistently insisted that Olmstead and the USDOJ/DE Settlement Agreement



41
   See 16 Del. C. § 5018:
       Hospitals shall examine every involuntary patient and voluntary patient
       present in its facility as frequently as practicable, but not less often than
       every 3 months. If pursuant to such examination a person’s treating
       psychiatrist determines that a person no longer satisfies the criteria for
       involuntary hospitalization pursuant to the emergency detention,
       provisional admission or involuntary court commitment sections of this
       chapter . . . the patient shall be discharged.
16 Del. C. § 5018(a).
42
   Fourth Progress Report, supra note 11, at 21.

                                            15
required that Shukri Thomas be released from DPC to the community as soon as

Shukri Thomas was stabilized in the highly structured and supportive environment

of DPC.43

      A violation of probation hearing took place on August 20, 2019. The Court

found Shukri Thomas in violation of probation and imposed additional conditions

including GPS monitoring by Order dated August 20, 2019, effective December 2,

2018.44 Nevertheless, DPC’s efforts for transition to the community continued.

While Shukri Thomas did fairly well on DPC day passes with his CRISP team, his

behavior became increasingly erratic once he was permitted weekend passes.

      During Shukri Thomas’s first weekend pass on September 21, 2019, the

CRISP team reported that Shukri Thomas was “repeatedly consuming alcohol and

went AWOL from his CRISP team during that weekend pass from [DPC].”45 Police

responded to assist. When the police finally located Shukri Thomas, he threatened

the officers and “told the officers to shoot him.” 46 Accordingly, the efforts to




43
   “The Court: … the problem with the psychiatric center is the lack of availability
of long-term treatment and the need on the civil side to continually assess for release
as we have been doing . . . the [civil commitment] statute does not actually provide
an option for long-term [in-patient] treatment.” Thomas Sentencing Hearing Oct.
2019, Nos. 1409004992 & 1409006424, at 15–16.
44
    Thomas Violation of Probation Hearing Aug. 2019, Nos. 1409004992 &
1409006424, at 47–49.
45
   Thomas Sentencing Hearing Oct. 2019, Nos. 1409004992 & 1409006424, at 7–8.
46
   Id. at 8.

                                          16
reintegrate Shukri Thomas nearly resulted in “suicide by cop.”47 Thus, the ambitious

and well-intentioned plan for community-based supervision of Shukri Thomas

failed. The Court was left no choice but to incarcerate Shukri Thomas because he

was not amenable to community-based supervision. In the community, Shukri

Thomas posed a danger to himself, to the community and to first responders.

       Shukri Thomas was sentenced by Order dated October 21, 2019 to an

 aggregate of 17 years of total confinement: 13 years of incarceration for Tier 4

 Possession of Crack Cocaine and an additional 4 years of incarceration for Robbery

 Second Degree, to be served consecutively. The Court ordered decreasing levels of

 supervision after 17 years of total confinement. The sentence imposed was within

 the statutory range of penalties for each offense set by the Delaware legislature but

 far exceeded the SENTAC Guidelines.48 This Court recognizes that long-term

 incarceration is problematic under these circumstances.




47
   “Suicide by cop” or alternatively “police-assisted suicide” is often defined as “a
situation in which a suicidal, distraught and often unbalanced individual comes into
contact with law enforcement officers, and through life-threatening actions causes
the police to retaliate in self-defense or defense of others by killing the person.”
Rahi-Azizi, When Individuals Seek Death at the Hands of the Police: The Legal and
Policy Implications of Suicide by Cop and Why Police Officers Should Use
Nonlethal Force in Dealing with Suicidal Suspects, 41 GOLDEN GATE U. L. REV.
183, 184, 188 (2011) (internal quotations omitted).
48
   See generally Delaware Sentencing Accountability Commission 2019 Benchbook
Guidelines (creating sentencing guidelines as established under 11 Del. C. § 6580).

                                         17
             Shukri Thomas Appeals to the Delaware Supreme Court

        On November 14, 2019, Shukri Thomas filed a timely appeal in the Delaware

Supreme Court challenging the sentence imposed by this Court by Order dated

October 21, 2019. In his direct appeal, Shukri Thomas argued that, in the interest of

justice, Shukri Thomas’s sentence should be vacated because psychiatric

hospitalization is “[the] better milieu [in which] to address [his] dire mental health

needs and to manage his reintegration into the community . . . .”49

        The Delaware Supreme Court ruled:

        [Shukri] Thomas’s argument misapprehends the standards by which
        [the Court] review[s] the Superior Court’s sentencing
        decisions. ‘[G]enerally speaking, our review ends upon a
        determination that the sentence is within the statutory limits prescribed
        by the legislature. Where the sentence falls within the statutory limits,
        we consider only whether it is based on factual predicates which are
        false, impermissible, or lack minimal reliability, judicial vindictiveness
        or bias, or a closed mind.’ [The Court is] satisfied that none of the
        impermissible considerations mentioned above formed the basis of the
        Superior Court’s sentencing. To the contrary, the sentencing judge,
        who had followed [Shukri] Thomas’s case ‘for a number of years,’
        found that [Shukri] Thomas posed a danger to the community and
        himself and that the never-ending cycle of commitment to and release
        from the Delaware Psychiatric Center was detrimental to [Shukri]
        Thomas. These conclusions were supported by the evidence the
        Superior Court considered, and reliance on them was not an abuse of
        discretion.50




49
     Thomas v. State, 2020 WL 3259486, at *1 (Del. June 16, 2020) (TABLE).
50
     Id. (footnotes omitted).

                                           18
      Bound by that Court’s standard of review, the Delaware Supreme Court was

satisfied that the 17-year sentence of total confinement was not an abuse of

discretion. Accordingly, by Order dated June 16, 2020, the Delaware Supreme Court

affirmed this Court’s October 21, 2019 sentence.51

            Request for Appointment of Counsel by Shukri Thomas
                        to Pursue Postconviction Relief

      Shukri Thomas filed a motion for postconviction relief pursuant to Rule 61 of

the Superior Court Rules of Criminal Procedure (“Rule 61 Motion”) as a self-

represented litigant on the grounds that he was denied the right to effective assistance

of counsel, as well as a request for appointment of counsel.52 The Court requested a

response from the State to Shukri Thomas’s request for appointment of counsel.53



51
   Id.
52
   Although Shukri Thomas’s motion and request for counsel was received by the
Prothonotary on July 14, 2020, it was not referred to this judicial officer for several
months as a result of the limited number of individuals working in the courthouse
for public safety reasons as required by the Judicial Emergency Order issued by the
Delaware Supreme Court. See Order Decl. Jud. Emergency (Mar. 13, 2020) (Seitz,
C.J.). Most recently, the Judicial Emergency Order was extended on December 2,
2020. See Admin. Order No. 14 (Del. Dec. 2, 2020) (Seitz, C.J.).
53
   The Court invited a response from the State’s lawyers responsible for criminal
prosecution in MHC, as well as counsel for DHSS because the issues related to
conviction, sentencing and placement are inextricably linked with various
placements at DPC. The Court emphasized in a letter to the Department of Justice
dated December 10, 2020 that only the State’s response to Shukri Thomas’s request
for appointment of counsel was requested, and not any response regarding whether
there are procedural bars to the motion for postconviction relief or as to the merits
of claims made by Shukri Thomas. See State v. Thomas, Nos. 1409004992 &
1409006424 (Del. Super. Dec. 10, 2020).

                                          19
The State responded that “the State does not oppose the request for appointment of

counsel, pursuant to Superior Court Criminal Rule 61(e)(3), based on [Shukri]

Thomas’s deteriorating mental illness.”54

Specific Exceptional Circumstances Warrant the Appointment of Counsel for
                      Shukri Thomas’s Rule 61 Motion

      The Court has discretion to appoint counsel for convictions that result from a

plea of guilty.55 Here, the standard set forth for appointment of counsel is met. First,

the Delaware Supreme Court affirmed this Court’s final order on direct appellate

review.56 Second, there may be substantial claims to be addressed.57 Third, if the

motion for postconviction relief is granted, the result may be to vacate the

convictions and release Shukri Thomas from DOC custody.58 Finally, specific




54
   See State’s Resp., Dec. 19, 2020.
55
   See State v. Carpenter, 2016 WL 3960290, at *2 (Del. Super. July 21, 2016)
(referencing Rule 61(e)(2) as the appointment of counsel in guilty plea cases, which
is now Rule 61(e)(3) after the 2017 amendment).
56
   Super. Ct. Crim. R. 61(e)(3)(i).
57
   Super. Ct. Crim. R. 61(e)(3)(ii). In addition to the grounds for relief identified by
Shukri Thomas, appointed counsel may identify additional or different grounds for
relief or counsel may conclude there are no meritorious grounds for relief. See
Super. Ct. Crim. R. 61(e)(6); see also Super. Ct. Crim. R. 61(e)(7). The Court must
also conduct a review of the record to determine whether the motion filed by Shukri
Thomas as a self-represented litigant contains any reasonable ground for relief. See
Roth v. State, 2013 WL 5918509, at *1 (Del. Oct. 31, 2013) (TABLE) (discussing
when the court must conduct its own review of the record in order to determine
whether a defendant’s postconviction motion is “so totally devoid of at least
arguably appealable issues”).
58
   Super. Ct. Crim. R. 61(e)(3)(iii).

                                          20
exceptional circumstances warrant the appointment of counsel given Shukri

Thomas’s history of deteriorating mental illness.59

                                    CONCLUSION

         Accordingly, upon consideration of the request for appointment of counsel to

pursue postconviction relief filed by Shukri Thomas; Rule 61 of the Superior Court

Rules of Criminal Procedure; the facts and legal authorities set forth herein; statutory

and decisional law; the obligation of the government to provide appropriate care to

its most vulnerable citizens; concerns regarding criminalization of mental illness;

and the entire record in this case, the Court finds there are specific exceptional

circumstances that warrant appointment of counsel for Shukri Thomas to pursue a

collateral attack on his conviction and sentencing.

         Therefore, in the interest of justice, counsel shall be appointed for Shukri

Thomas. Once counsel is appointed, a briefing schedule will be issued. In the

meantime, the motion for postconviction relief filed by Shukri Thomas as a self-

represented litigant is stayed.




59
     Super. Ct. Crim. R. 61(e)(3)(iv).

                                          21
     NOW, THEREFORE, this 30th day of December, 2020, for the reasons

stated herein, the Motion for Appointment of Counsel filed by Shukri Thomas

is hereby GRANTED. The motion for postconviction relief filed by Shukri

Thomas as a self-represented litigant is hereby STAYED.

     IT IS SO ORDERED.




                                    22